Ingraham, J.
(concurring):
I concur in the reversal of this judgment on the ground that the defendant’s superintendent who was in charge of this work knew or should have known that the plaintiff while at work was in danger of being struck by the elevator if it descended. It was his duty, therefore, to see to it that while the plaintiff was at work the working of the elevator was suspended so as not to expose the plaintiff to any unnecessary danger. A violation of that duty was negligence which justified a recovery.
Judgment reversed, new trial ordered, costs to appellant to abide event.